DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 16, 2022 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 1-17 and 21-22 continue to be pending in the application, with claims 5-7 and 11 withdrawn from consideration.  

Election/Restrictions
As currently amended claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the response to the Requirement for Restriction/Election issued on April 2, 2020, the Applicant elected Species I, requiring the permanent bonding layer to be a patterned bonding layer, and not Species II, requiring the permanent bonding layer to be a transparent bonding layer that would be covered by the currently amended claim 4.  Namely, as currently amended claim 4 requires, “a plurality of connection pads to electrically connect the image sensor with a corresponding external circuit around the photosensitive region outside a bonding area of the image sensor bonded with the transparent filter, wherein an orthogonal projection of the permanent bonding layer completely covers an orthogonal projection of the plurality of connection pads on the image sensor”, such as that shown, for example, in Fig. 11A directed to the nonelected Species II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "140" in Fig. 11B have both been used to designate the same element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8, 12, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu (US 2016/0225809, hereinafter “Vittu”, previously cited) in view of Luan et al. (US 2012/0168888, hereinafter “Luan,” previously cited) and/or Butterfield et al. (US 2012/0098080, hereinafter “Butterfield,” previously cited), Oganesian (US 2013/0168791, hereinafter “Oganesian”) with Seo et al. (US 2006/0006486, hereinafter “Seo”, previously cited) serving as an evidentiary reference.
Regarding claim 1, Vittu teaches in Fig. 3-9 (Fig. 5-6 shown below) and related text a method for forming an image sensor module, comprising: 
attaching a plurality of first chips (506, Fig. 5 and ¶[0051]) to a carrier wafer (402, Fig. 5 and ¶[0050]), by a pick and place process (¶[0051]) each first chip of the plurality of first chips is isolated from adjacent first chips of the plurality of first chips (Fig. 5); 
forming a permanent bonding layer (i.e. mounting member, 604, Fig. 6 and ¶[0052]), wherein the permanent bonding layer includes at least a patterned bonding layer (Fig. 6); and 
bonding each single second chip (i.e. transparent member, 602, Fig. 6 and ¶[0052]) of a plurality of chips individually with a corresponding first chip of the plurality of first chips that are attached onto an entire surface of the carrier wafer (Fig. 6 and ¶[0052]), wherein each single second chip corresponds to each first chip of the plurality of first chips, respectively, via the permanent bonding layer there-between to form a plurality of package structures on the carrier wafer (Fig. 6), 
wherein each first chip is an image sensor (508, Fig. 5 and ¶[0051]) and each second chip is a transparent filter (i.e. window made of glass or other transparent material, Fig. 6 and ¶[0052], where it is noted that glass substrate disclosed by Vittu is known in the art as having a function of an filter as evidenced by Seo (¶[0054]) and instant application as published (¶[0030])), and 
the image sensor has a photosensitive region (508, Fig. 5 and ¶[0051]) facing the transparent filter in each package structure (Fig. 6); and 
	a plurality of connection pads (i.e. ends of vias 514 exposed at the top of die 506, Fig. 5) located around the photosensitive region (508, Fig. 5) are exposed by the transparent filter (602, Fig. 6) and the permanent bonding layer (604, Fig. 6) is in contact with both the transparent filter and the image sensor (Fig. 6). 


    PNG
    media_image1.png
    245
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    579
    media_image2.png
    Greyscale



Vittu, however, does not explicitly teach that the permanent bonding layer is formed on each first chip of the plurality of first chips.  Vittu also does not explicitly teach that the plurality of connection pads are connected with bonding wires that electrically connect the image sensor with a printed circuit board (PCB). 
To begin with, Luan and/or Butterfield, in a similar field of endeavor, disclose a method for forming an image sensor module similar to that disclosed by Vittu that includes bonding each single second chip (Luan, 304, Fig. 4D and ¶[0036] and Butterfield, 1102, Figs. 11-12 and ¶[0034]) of a plurality of second chips (Luan, Fig. 4D and Butterfield, Fig. 11-12) with a corresponding first chip (Luan, 202, Fig. 4D and ¶[0038] and Butterfield, 110, Fig. 11-12 and ¶[0034]) of a plurality of first chips using a patterned permanent bonding layer (Luan, 107, Fig. 4D and ¶[0038] and Butterfield, 1202, Figs. 11-12 and ¶[0034]) wherein the patterned bonding layer according to Luan and/or Butterfield can be formed either on each of the plurality of first chips or on each of the plurality of second chips (Luan, ¶¶[0038]-[0039] and Butterfield, ¶[0034]) depending on specific design and/or process requirements (Luan, ¶¶[0038]-[0039] and Butterfield, ¶[0034]).  
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a patterned permanent bonding layer on each of the plurality of first chips as disclosed by Luan and/or Butterfield, in the method disclosed by Vittu, as doing so is well-known in the art.
Moreover, Oganesian, in a similar field of endeavor, teaches that surface-mount device (e.g. Figs. 3A-3D) such as that disclosed by Vittu (Fig. 14) that connects to a printed circuit board (PCB) through connection pads of conductive vias and device that connects to a PCB using wire bonding (Figs. 1A-1G) are art recognized equivalents.  Namely, Oganesian teaches that images sensor device with connection pads (18, Fig. 1G) located around the photosensitive region (i.e. region comprising elements 14, 32 and 34 and 36,  Fig. 1G) exposed by a transparent filter (38, Fig. 1G) maybe connected to the PCB (42, Fig. 1G) by a wire (46, Fig. 1G) or a via (Oganesian, 72, Fig. 3B and Vittu, 514, Fig. 6) filled with a conductive material (Oganesian, 76, Fig. 3D and Vittu, ¶[0030]).  Therefore, because these two structures/methods for connecting image sensor device to PCB were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to bond the image sensor disclosed by Vittu using wiring bonding.
Regarding claim 2 (1), the combined teaching of Vittu, Luan and/or Butterfield and Oganesian discloses removing the carrier wafer (Vittu, Fig. 9 and ¶[0055]) after bonding each single second chip of the plurality of second chips (Vittu, Fig. 9).
Regarding claim 3 (1), the combined teaching of Vittu, Luan and/or Butterfield and Oganesian further discloses mounting the plurality of second chips of the plurality of package structure to the PCB after removing the carrier wafer after removing the carrier wafer.  Specifically, Vittu teaches that package structures (camera modules) can be transferred and integrated into the desired electronic devices after carrier wafer is removed and both, Luan and Butterfield, teach that the package structures such as those disclosed by Vittu can be mounted on printed circuit boards (Luan, 110, Fig. 1 and ¶[0029] and Butterfield 1404, Fig. 14 and ¶[0037]) in order to form fully functional solid state imaging device.  It is noted that while the combined teaching of Vittu and Luan and/or Butterflied does not explicitly teach that the PCB includes a rigid PCB or a flexible PCB using either a rigid or flexible PCB board is well-known in the art.
Regarding claim 8 (1), the combined teaching of Vittu, Luan and/or Butterfield and Oganesian discloses wherein when the permanent bonding layer is the patterned bonding layer, the patterned bonding layer, the image sensor, and the transparent filter together enclose a cavity within each package structure, wherein the photosensitive region of the image sensor is exposed within the cavity (Vittu, Fig. 6, Oganesian, Fig. 1G).  
Regarding claim 12 (1), the combined teaching of Vittu, Luan and/or Butterfield and Oganesian discloses wherein attaching the plurality of first chips to the carrier wafer includes:
applying a temporary bonding layer (Vittu, 404, Fig. 4 and ¶[0050]) onto the carrier wafer (Vittu, 402, Fig. 4 and ¶[0050]), and 
attaching the plurality of first chips (Vittu, 506, Fig. 5 and ¶[0051]) to the temporary bonding layer (Fig. 5).  
Regarding claim 17 (3), the combined teaching of Vittu, Luan and/or Butterfield further discloses mounting a lens assembly (Vittu, Fig. 13 and ¶[0059]) over each package structure (Vittu, Fig. 13), wherein the lens assembly includes a supporting element (Vittu, 902, Fig. 13 and Luan, part of lens assembly 120 surrounding the assembly formed by the images sensor 102 and glass portion 100, ¶[0030]) mounted on the printed circuit board (PCB) over the package structure (Vittu, Fig. 13 and Luan, Fig. 1).  
Regarding claim 22 (1), the combined teaching of Vittu and Luan and/or Butterfield and Oganesian discloses wherein the plurality of first chips is attached to a planar top surface of the carrier wafer (Vittu, Fig. 5).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterflied and Oganesian, as applied to claim 1 above, and further in view of Ono (US 2008/0211045, hereinafter “Ono”, previously cited).
Regarding claim 9 (1), the combined teaching of teaching of Vittu, Luan and/or Butterfield and Oganesian was discussed above in the rejection of claim 1 and includes a teaching of forming of the patterned bonding layer from an epoxy (Vittu, ¶[0052]).  Vittu, Luan and/or Butterfield and Oganesian, however, do not explicitly teach that the patterned bonding layer is formed by a photolithographic process.
Ono, in a similar field of endeavor teaches in in Figs. 2(a)-2(d) and related text bonding second chips (i.e. transparent cover section, 4, Fig. 2(c) and ¶[0043]) to a corresponding first chips (i.e. image sensors, 1, Fig. 2(c) and ¶[0044]) using a patterned bonding layer (3, Fig. 2(c) and ¶¶[0090]-[0091]) wherein forming the patterning bonding layer includes among other methods using of photolithographic process (¶¶[0090]-[0091]).
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form the patterned bonding layer disclosed by Vittu, Luan and/or Butterfield and Oganesian by a photolithographic process, as such process is well-known in the art, among other processes, for bonding image sensors to transparent filters when forming image sensor modules. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterfield, Oganesian and Ono as applied to claim 9 above and further in view of Kwon et al. (US 2006/0151847, hereinafter “Kwon”, previously cited).
Regarding claim 10 (9), the combined teaching of Vittu, Luan and/or Butterfield, Oganesian and Ono was discussed above in the rejection of claim 9 and includes wherein the patterned bonding layer includes a patterned film formed by forming a film on each first chip, and patterning the film by the photolithographic process to form the patterned film (Ono, ¶¶[0090]-[0091]). 
Vittu, Luan and/or Butterfield, Oganesian and Ono, however, do not explicitly teach that the patterned film is a patterned dry film formed by forming a dry film on each first chip.  Kwon, in a similar field of endeavor, teaches a number of different bonding layers that can be used when forming an image sensor module similar to that disclosed by the combined teaching of Vittu, Luan and/or Butterfield, Oganesian and Ono, including a patterned dry film (¶[0059]).   
Thus, because the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use a patterned dry film for a patterned bonding layer disclosed by Kwon, from among known bonding layers, since it has been held to be with the general skill of the worker in the art to select a known material on the basis of its suitability for the indented use as a matter of obvious design choice.

Claim(s) 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterflied and Oganesian as applied to claim 12 above and further in view of Kishimoto et al. (US 2008/0169062, hereinafter “Kishimoto,” previously cited).
Regarding claim 13 (12), the combined teaching of Vittu, Luan and/or Butterflied and Oganesian was discussed above in the rejection of claim 12 and includes a teaching of the temporary bonding layer being a double-sided adhesive (Vittu, ¶[0050]).  Vittu, Luan and/or Butterflied and Oganesian, however, do not explicitly teach that the temporary bonding layer is a thermal-release double-sided adhesive layer having a multi-layered structure where the multi-layered structure includes a foaming adhesive layer, a pressure sensitive layer, and a polymer film sandwiched between the foaming adhesive layer and the pressure sensitive layer.  
Kishimoto, in  a similar field of endeavor, teaches in Figs. 1A and 1B and related text using of thermal-release layer in a process that requires a temporary attachment of electronic components to other surfaces during device processing (¶¶[0004] and [0007]) that includes a thermal-release layer that is double-sided adhesive layer (Figs. 1A-1B and ¶¶[0011] and [0036]) having a multi-layered structure where the multi-layered structure includes a foaming adhesive layer (5, Fig. 1A and ¶[0036]), a pressure sensitive layer (2, Fig. 1A and ¶[0036]), and a polymer film (3, Fig. 1A and (¶¶[[0036] and [0099]) sandwiched between the foaming adhesive layer and the pressure sensitive layer (Figs. 1A-1B).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, one of ordinary skill in the art would find it obvious before the effective filing data of the claimed invention to use a thermal-release layer that is double-sided adhesive layer having a multi-layered structure where the multi-layered structure includes a foaming adhesive layer, a pressure sensitive layer, and a polymer film sandwiched between the foaming adhesive layer and the pressure sensitive layer as disclosed by Kishimoto in the method disclosed by the combined teaching of Vittu, Luan and/or Butterflied and Oganesian, in order to provide for a quick and safe release separation of the packaged structures from the carrier wafer prior to further processing.
Regarding claim 21 (13), the combined teaching of Vittu, Luan and/or Butterflied, Oganesian and Kishimoto discloses removing the carrier wafer by heating the temporary bonding layer after bonding the second chips (Kishimoto, ¶[0004]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterflied and Oganesian, as applied to claim 1 above, and further in view of Nishida et al. (US 2005/0024519, hereinafter “Nishida,” previously cited) and Chitnis (US 2008/0096365, hereinafter “Chitnis,” previously cited).
Regarding claim 14 (1), the combined teaching of Vittu, Luan and/or Butterflied and Oganesian was discussed above in the rejection of claim 1 and includes attaching the plurality of first chips to the carrier wafer (Vittu, Fig. 5 and ¶[0051]).  Vittu, Luan and/or Butterflied and Oganesian, however, do not explicitly teach wherein attaching the plurality of first chips to the carrier wafer includes an electrostatic bonding process and forming the permanent bonding layer on each of the plurality of first chips includes a screen printing process. 
Nishida, in a similar field of invention, discloses in Figs. 5A-5E and related text attaching a plurality of first chips (101, Fig. 5A and ¶[0103]) to a carrier wafer (301, Fig. 5A and ¶[0152]) by using an adhesive layer (302, ¶[[0156]), whereas Chitnis teaches that adhesive and electrostatic bonding are art recognized equivalent methods for attaching dies to a substrate during device manufacturing process (Chitnis, ¶[0057]).
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to attach the plurality of first chips disclosed by Vittu and Luan and/or Butterfield to the carrier wafer including and electrostatic bonding process as disclosed by Nishida and Chitnis, as such processes are well-known in the art for providing more reliability in the manufacturing process by eliminating unnecessary movement of the chips.
Moreover, Nishida teaches that using screen printing to form the permanent bonding (i.e. adhesive) layer is a well-known method in the art for forming patterned bonding layers (¶[0315]).
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to use screen printing process as disclosed by Nishida to form the permanent bonding layer as disclosed by the combined teaching of Vittu and Luan and/or Butterfield as such process is well-known in the art for forming permanent bonding layers.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterflied and Oganesian, as applied to claim 1 above, and further in view of Kang at al. (US 2007/0010041, hereinafter “Kang”, previously cited).
Regarding claim 15 (1), the combined teaching of Vittu, Luan and/or Butterflied and Oganesian was discussed above in the rejection of claim 1.  Vittu, Luan and/or Butterflied and Oganesian, however, do not explicitly teach that forming the permanent bonding layer on each of the plurality of first chips and bonding each second chip with the first chips includes coating a UV-curable precursor on each first chip, patterning UV-curable precursor, placing the second chips on the UV-curable precursor on each first chip, and curing the UV-curable precursor between the first and second chips to form a UV-double-sided bonding layer as the permanent bonding layer. 
Kang, in a similar field of endeavor, teaches in Figs. 2B-2E and related text that a permanent bonding layer between first and second chips can be formed by coating a UV-curable precursor (125, Fig. 2B and ¶[0044]) on each first chip (Fig. 2B), patterning UV-curable precursor (Fig. 2C and ¶[0045), placing a second chip (130, Fig. 2D and ¶[0047]) on the UV-curable precursor on each first chip (Fig. 2D) and curing the UV-curable precursor (Fig. 2E and ¶[0048]) between the first and second chips to form a UV-double-sided bonding layer as the permanent bonding layer (where it is noted that a double-sided bonding layer is interpreted as corresponding to a layer that allows to bond two surfaces of together) in order to attach the two chips together. 
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results of bonding together two chips, and as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a UV-double-sided bonding layer disclosed by Kang in the method disclosed by the combined teaching of Vittu, Luan and/or Butterflied and Oganesian, by coating a UV-curable precursor on each first chip, patterning the UV-curable precursor, placing the second chips on the UV-curable precursor on each first chip, and curing the UV-curable precursor between the first and second chips, as it would amount to nothing other than using a well-known method steps and material for their intended purpose. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittu, Luan and/or Butterflied and Oganesian as applied to claim 1 above and further in view of Kwon et al. (US 2006/0151847, hereinafter “Kwon”, previously cited).
Regarding claim 16 (1), the combined teaching Vittu, Luan and/or Butterflied and Oganesian was discussed above in the rejection of claim 1.  Vittu, Luan and/or Butterflied and Oganesian, however, do not explicitly teach wherein bonding each single second chip of a plurality of second chips with the corresponding first chip of the plurality of first chips via the permanent bonding layer there-between includes bonding the image sensor with the transparent filter via a patterned dry film at a temperature of about 130 °C to about 170 °C for about 0.1 minute to about 5 minutes.   
To begin with Kwon, in a similar field of endeavor, teaches a number of different bonding layers that can be used when forming an image sensor module similar to that disclosed by the combined teaching of Vittu, Luan and/or Butterflied and Oganesian, including a patterned dry film (¶[0059]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use a patterned dry film for a patterned bonding layer from among known bonding layers, since it has been held to be with the general skill of the worker in the art to select a known material on the basis of its suitability for the indented use as a matter of obvious design choice.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond the first and second chips via the patterned dry film at the temperature of about 130 °C to about 170 °C for about 0.1 minute to about 5 minutes, in order to obtain a reliable adhesion, since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/18/2022